MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                  Jun 23 2020, 10:31 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Zachary A. Witte                                         Curtis T. Hill, Jr.
David A. Felts                                           Attorney General of Indiana
Locke & Witte
Fort Wayne, Indiana                                      Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyrell D. Morris,                                        June 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-3072
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Zent,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1906-F5-178



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020                    Page 1 of 7
[1]   Tyrell D. Morris appeals his conviction for domestic battery as a level 5 felony.

      He claims the evidence is insufficient to sustain his conviction. We affirm.


                                      Facts and Procedural History

[2]   In June 2019, R.B. and her three-year-old son lived in a motel room in Allen

      County, and R.B. was five months pregnant with Morris’s child. On June 11,

      2019, Morris was at work, learned he had lost his job, and exchanged text

      messages with R.B. who was at her place of employment. Morris went to

      R.B.’s workplace, picked up the key to her motel room, and went to the motel.

      After work, R.B. picked up her son from daycare, picked up Morris from the

      motel, went to a liquor store where they purchased vodka, and returned to the

      motel room. Morris and R.B. started to prepare dinner, and Morris drank

      vodka.


[3]   At some point, the power went out, and Morris and R.B. went outside to see if

      anyone knew why. R.B. went back in the room, sat on the bed, and started

      eating. Morris had an angry demeanor. “Words were being exchanged,” and

      Morris “knocked [the] plate of food out of [R.B.’s] hand and it went all over

      [her].” Transcript Volume II at 18. Morris started to clean up the food. Morris

      stood in the doorway smoking while R.B. was sitting on the bed “[u]p against

      the wall” and R.B.’s son was in his bed watching YouTube videos. Id. at 20.

      R.B. saw Morris “coming at [her]” or “charging at [her],” and “[o]ne leg was

      on the floor, he grabbed [her] by [her] sides and was pressing into [her] belly as

      he was throwing [her] into the wall.” Id. at 19. When he grabbed R.B.’s sides,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 2 of 7
      Morris’s hands squeezed her, and he shoved her against the wall several times.

      R.B.’s right hand struck the wall, which hurt. Morris left, and R.B. called 911.


[4]   Fort Wayne Police Officer Anthony Maurer responded to the motel and, upon

      his arrival, observed that R.B. was crying, visibly upset, appeared to be in pain,

      “holding her left hand over her right hand, seemed to be favoring it,” and

      appeared to have some swelling in her hand. Id. at 94. R.B. told Officer

      Maurer that Morris had been drinking, became angry with her, and “shook her

      [] into the . . . wall and the bed.” Id. at 95. Officer Maurer located Morris in

      another room in the motel with two females and noticed the smell of alcohol on

      his breath and that his speech seemed to be “a little bit slurred.” Id. at 96.

      Morris told Officer Mauer there had been an argument regarding the fact he lost

      his job and that he was told to leave the motel room. Another officer took

      photographs of R.B. in the motel room. R.B.’s right hand became swollen and

      bruised and her sides became bruised.


[5]   The State charged Morris with: Count I, domestic battery resulting in bodily

      injury to a pregnant person as a level 5 felony; and Count II, domestic battery in

      the presence of a child less than sixteen years of age as a level 6 felony. The

      State filed a notice of intent to seek an habitual offender enhancement. The

      court held a bench trial at which it heard testimony from R.B., Officer Maurer,

      and Morris. The court admitted text messages between Morris and R.B. on the

      day of the altercation and photographs. Several of the text messages related to

      Morris losing his job and whether he was involved with another woman.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 3 of 7
[6]   R.B. testified that her right hand hurt when it struck the wall and that it began

      to swell and became black and blue. She also testified that she had a bruise on

      each of her sides where Morris grabbed her, that the bruises appeared several

      days later, and the bruised areas hurt. On cross-examination, R.B. indicated

      she recalled telling Officer Maurer the altercation started because Morris “was

      flipped out because he was buzzing.” Id. at 36. She testified that, in a later

      interview with a detective, she stated the reason for the altercation was jealousy

      and that, when the power went out, she went into the hall and there were other

      gentlemen out there. When asked if she remembered telling a Department of

      Child Services caseworker the reason for the altercation was that Morris lost his

      job, she stated she did not remember. She testified that, when Morris knocked

      the plate of food from her hand, she was sitting on the bed eating lasagna with

      red sauce and that it went “[a]ll over [her] lap.” Id. at 40. She also indicated

      she told the detective that Morris knocked over a nightstand during the

      altercation. On redirect examination, she indicated that from what she

      observed on June 11th, Morris was “buzzing,” was jealous, and lost his job. Id.

      at 52.


[7]   On cross-examination, defense counsel asked Officer Mauer if he saw any food

      stains, red sauce, a broken nightstand, or damage to any walls in the

      photographs, and Officer Maurer replied that he did not. When asked if he

      would have photographed food stains, a broken plate, dents in the wall, or a

      broken nightstand if he had noticed them, Officer Maurer replied affirmatively.

      Morris testified that he did not grab or shake R.B. on June 11, 2019. On cross-


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 4 of 7
      examination, he indicated R.B. was pregnant with his baby and that, on June

      11th, he knew she was pregnant. The court found Morris guilty as charged and

      that he was an habitual offender. The court entered judgment on Count I, did

      not enter judgment on Count II, and sentenced him to five years with two years

      suspended to probation under Count I. The court enhanced his sentence by

      four years for being an habitual offender.


                                                   Discussion

[8]   When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). It is the factfinder’s role, not that of appellate courts, to assess witness

      credibility and weigh the evidence to determine whether it is sufficient to

      support a conviction. Id. We consider the evidence most favorable to the trial

      court’s ruling. Id. We will affirm unless no reasonable factfinder could find the

      elements of the crime proven beyond a reasonable doubt. Id. The evidence is

      sufficient if an inference may reasonably be drawn from it to support the

      verdict. Id. at 147.


[9]   Morris asserts the evidence is insufficient to support his conviction. He argues

      that R.B. claimed he threw a plate of red sauce on her and a nightstand was

      broken during the altercation but that the photographs do not show any food

      stains on her or on the bedding or any documentation of a broken nightstand.

      He argues police did not document any damage to the wall. He also argues


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 5 of 7
       R.B. provided various motives for his behavior and failed to keep her story

       straight.


[10]   Ind. Code § 35-42-2-1.3 provides that a person who knowingly or intentionally

       touches a family or household member in a rude, insolent, or angry manner

       commits domestic battery and that the offense is a level 5 felony if the offense

       results in bodily injury to a pregnant family or household member if the person

       knew of the pregnancy. “Bodily injury” means “any impairment of physical

       condition, including physical pain.” Ind. Code § 35-31.5-2-29. A particular

       level of pain is not required in order to rise to the level of impairment of

       physical condition; rather, physical pain is an impairment of physical condition.

       Bailey v. State, 979 N.E.2d 133, 138 (Ind. 2012); see also Toney v. State, 961
N.E.2d 57, 60 (Ind. Ct. App. 2012) (all that is required to establish bodily injury

       is that the victim experience any physical pain as a result of the defendant’s

       actions and there is no requirement the pain be of any particular magnitude or

       duration) (citation omitted). A person engages in conduct intentionally if,

       when he engages in the conduct, it is his conscious objective to do so, and a

       person engages in conduct knowingly if, when he engages in the conduct, he is

       aware of a high probability that he is doing so. Ind. Code § 35-41-2-2.


[11]   The record reveals that Morris and R.B. argued, and Morris knocked the plate

       of food from R.B.’s hand. Morris then began to clean up the food. The record

       further reveals that, at some point while R.B. was on the bed “[u]p against the

       wall,” Morris “charg[ed]” at her with an angry demeanor, grabbed her by her

       sides, and shoved or pressed her into the wall, and R.B.’s right hand struck the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 6 of 7
       wall. Transcript Volume II at 19-20. R.B. testified that, when he grabbed her

       sides, Morris squeezed her and shoved her against the wall several times. She

       testified that her hand hurt when it struck the wall, that her hand became

       swollen and bruised, and that her sides hurt and became bruised. Morris

       testified he knew R.B. was pregnant. Several admitted photographs depict R.B.

       and part of the motel room, bed, and wall, and to the extent the photographs do

       not clearly depict food stains on R.B. or the bed or a nightstand, R.B. referred

       to Morris cleaning up the spilled food, and the photographs do not show the

       entire motel room and do not establish that food was not spilled or that a

       nightstand was not knocked over or broken. Further, the court heard evidence

       regarding Morris’s demeanor and the possible reasons for the altercation

       including jealousy, that Morris had been drinking, and that he had lost his job.

       This Court will not assess the credibility of witnesses or reweigh the evidence.

       See Drane, 867 N.E.2d at 146. Based upon the record, we conclude the State

       presented evidence of a probative nature from which a trier of fact could find

       beyond a reasonable doubt that Morris committed the crime of domestic battery

       as a level 5 felony.


[12]   For the foregoing reasons, we affirm Morris’s conviction.


[13]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3072 | June 23, 2020   Page 7 of 7